Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Swearingen et al. (US Patent Application Publication 2004/0003498 A1) teaches: “a receptacle connector (seen in figure 8), comprising: a first cylinder 30; a second cylinder 40, the first cylinder 30 is rotatable relative to the second cylinder 40; and a plurality of elongated conductors 20, the elongated conductors 20 are arranged in a circular shape (seen in figure 8) and are spaced apart from each other, the elongated conductors 20 define an inner space (along 24) into which a plug 80 is inserted, the elongated conductors 20 clasp and electrically contact the plug 80 in the inner space (along 24) when the elongated conductors 20 are twisted and deformed by rotation of the first cylinder 30 relative to the second cylinder 40".
However, Swearingen fails to provide, teach or suggest: a plurality of elongated conductors, each of the elongated conductors has a first end located in and connected to the first cylinder and a second end located in and connected to the second cylinder.
Claims 2-14 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 15, Swearingen et al. (US Patent Application Publication 2004/0003498 A1) teaches: “a method, of inserting a plug 80 into a receptacle connector (seen in figure 8), comprising: providing the receptacle connector (seen in figure 8) including a first cylinder 30, a second cylinder 40, and a plurality of elongated conductors 20, the elongated conductors 20 are arranged in a circular shape (seen in figure 8) and are spaced apart from each other, the first cylinder 30 is rotatable relative to the second cylinder 40; inserting the plug 80 into an inner space (along 24) defined by the elongated conductors 20 with the elongated conductors 20 in an initial state in which the elongated conductors 20 are not twisted and deformed (seen in figure 8); and rotating the first cylinder 30 relative to the second cylinder 40 to move the elongated conductors 20 into a rotated state in which the elongated conductors 20 are twisted and deformed and clasp and electrically contact the plug 80 in the inner space (along 24)".
However, Swearingen fails to provide, teach or suggest: a plurality of elongated conductors, each of the elongated conductors has a first end located in and connected to the first cylinder and a second end located in and connected to the second cylinder.
As per claim 16, Swearingen et al. (US Patent Application Publication 2004/0003498 A1) teaches: “a method, of removing a plug 80 from a receptacle connector (seen in figure 8), comprising: providing the receptacle connector (seen in figure 8) including a first cylinder 30, a second cylinder 40, and a plurality of elongated conductors 20, the elongated conductors 20 are arranged in a circular shape (seen in figure 8) and are spaced apart from each other, the first cylinder 30 is rotatable relative to the second cylinder 40; rotating the first cylinder 30 relative to the second cylinder 40 
However, Swearingen fails to provide, teach or suggest: a plurality of elongated conductors, each of the elongated conductors has a first end located in and connected to the first cylinder and a second end located in and connected to the second cylinder.
As per claim 17, Swearingen et al. (US Patent Application Publication 2004/0003498 A1) teaches: “A receptacle connector (seen in figure 8), comprising: a first cylinder 30; a second cylinder 40 rotatable relative to the first cylinder 30; the elongated conductors 20 arranged in a circular shape (seem in figure 8) and spaced apart from each other to define an inner space (along 24) into which a plug 80 is inserted, the elongated conductors 20 clasp and electrically contact the plug 80 in the inner space (along 24) when the elongated conductors 20 are twisted and deformed by rotation of the first cylinder 30 and the first flange (seen in figure 8 along 36 where 28 rests) relative to the second cylinder 40 and the second flange (seen in figure 8 along 44 where 28 rests)".
However, Swearingen fails to provide, teach or suggest: a plurality of discrete elongated conductors, each of the elongated conductors having a first free end connected to a first flange, and a second free end connected to a second flange, the first 
Claims 18-20 are dependent on claim 17 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831